DETAILED ACTION
Disposition of Claims
Claims 1-16 are pending.
Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210115410A1, Published 04/22/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which  addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 


Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an immunogenic composition comprising the IBV isolate ArkGA p40, does not reasonably provide enablement for a vaccine composition comprising said virus.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most make and/or use the invention commensurate in scope with these claims.  Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)).
The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). See also MPEP § 2164.01(a) and § 2164.04. Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
Nature of the invention/Breadth of the Claims.  The instant invention is drawn to a vaccine comprising an infectious bronchitis virus (IBV) isolate, p40 ArkGA.  The term “vaccine,” by definition, implies a preparation intended for active immunological prophylaxis.  Prophylaxis is defined as the prevention of disease or of a process that can lead to disease.  It is unclear if the vaccine is meant to treat or prevent infection by IBV.  
State of the prior art/Predictability of the art.  As far as the prior art vis-a-vis IBV vaccines, there are commercial vaccines against IBV.  As outlined by Leyson et. al. (Leyson C, et. al. Virology. 2016 Nov;498:218-225. Epub 2016 Sep 15; CITED ART OF RECORD) infectious bronchitis virus (IBV) is a member of the Coronavirus family, genus Gammacoronavirus. IBV is a highly contagious respiratory pathogen in chickens though some IBV strains may be nephropathogenic and can cause lesions in the kidney. IBV has a narrow host range; chickens are the only species known to be naturally infected. Outbreaks of IBV can cause significant economic loss, particularly for commercial egg producers.
Like many members of Coronaviridae, IBV exhibits high genetic diversity. Many serotypes of IBV are known and cross-protection between serotypes is poor. For this reason, poultry growers must match their vaccination program with circulating IBV strains in their area. In the United States, the most common serotype isolated in the field is the Arkansas (Ark)-type IBV. Currently, only ArkDPI (Arkansas Delmarva 
Working examples.  The specification contains examples detailing the reactogenicity of the ArkGA p40 virus, and notes that the p40 virus was deemed too reactive and not suitable as a vaccine candidate (Example 1, ¶[0096]).  While clinical signs (e.g. rales) were reduced to only 10% of chicks vaccinated at 10 days post-vaccination, which was less than the lower-passaged ArkGA viruses (p20 or p1), this was deemed to still be too pathogenic by the inventor and the trial of this virus as a vaccine was halted (¶[0122]).  
Guidance in the specification. The specification as noted supra specifically teaches away from the use of the ArkGA p40 virus as a vaccine composition.  While the composition may have usefulness in an investigative or laboratory setting as an immunogenic composition, by applicant’s own admission, said composition would not be useful as a vaccine.
Accordingly, when all the aforementioned factors are considered in toto, it would require undue experimentation for one skilled in the art to practice the claimed invention as defined by instant claim 9.



Conclusion
Claims 1-8 and 10-16 are allowed.  Claim 9 is rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648